     Case 2:20-cv-04146-AB-E Document 27 Filed 01/07/21 Page 1 of 2 Page ID #:80



 1   Shanen R. Prout (Cal. SBN 236137)
 2   shanen@srplawyer.com
     LAW OFFICE OF SHANEN R. PROUT
 3   11400 W. Olympic Blvd., Suite 700
 4   Los Angeles, CA 90064
     Tel. (626) 590-1976
 5   Fax: (310) 494-9382
 6
   Attorney for Defendant
 7 VERONICA MONGER

 8
                               UNITED STATES DISTRICT COURT
 9
              CENTRAL DISTRICT OF CALIFORNIA—WESTERN DIVISION
10

11
      SLADE NEIGHBORS, an individual,           Case No. Case 2:20-cv-04146-AB-E
12
                  Plaintiff,                    Hon. André Birotte Jr., Courtroom 7B
13

14          vs.                                 DEFENDANT’S NOTICE OF
                                                WITHDRAWAL OF
15
      VERONICA MONGER, an individual,           CONFIDENTIAL INFORMATION
16    and DOES 1 through 10, inclusive,         FORM UNDER CALIFORNIA
                                                CODE OF CIVIL PROCEDURE
17
                  Defendants.                   SECTION 367.3 AND NOTICE OF
18                                              SAFE AT HOME PARTICIPANT
                                                [ECF NOS. 26 AND 26-1]
19

20                                              Case filed: May 6, 2020
                                                Trial: none set
21

22

23         After a meet and confer between counsel for Defendant Veronica Monger and
24   Plaintiff Slade Neighbors, Defendant hereby withdraws her Confidential Information
25   Form Under California Code of Civil Procedure Section 367.3 and her Notice of Safe at
26   Home Participant [ECF Nos. 26, 26-1] filed on December 11, 2020. There is no
27
                                        -1-
28     DEFENDANT’S NOTICE OF WITHDRAWAL OF CONFIDENTIAL INFORMATION FORM
      UNDER CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 367.3 AND NOTICE OF SAFE
                     AT HOME PARTICIPANT [ECF NOS. 26 AND 26-1]
     Case 2:20-cv-04146-AB-E Document 27 Filed 01/07/21 Page 2 of 2 Page ID #:81



 1
     pending hearing or matter under submission associated with these filings.
 2
           Such withdrawal is made without prejudice to Defendant’s right to file the above
 3
     papers at a later date or seek relief related to them.
 4

 5    Dated: January 7, 2021                    LAW OFFICE OF SHANEN R. PROUT
 6
                                                  /s/ Shanen R. Prout
 7                                          By: _______________________________
                                                 Shanen R. Prout
 8
                                                  Attorneys for Defendant
 9                                                VERONICA MONGER
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27
                                        -2-
28     DEFENDANT’S NOTICE OF WITHDRAWAL OF CONFIDENTIAL INFORMATION FORM
      UNDER CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 367.3 AND NOTICE OF SAFE
                     AT HOME PARTICIPANT [ECF NOS. 26 AND 26-1]
